Kane, J. P. (dissenting).
We disagree. Contrary to the conclusion reached by the majority, we find that the writing in question unequivocally expressed a present intention to release defendant Machold from any liability for injuries sustained by plaintiff John Carpenter at defendant’s home. Accordingly, the subject writing constitutes a release barring the action against defendant Machold (Pratt Plumbing & Heating v Mastropole, 68 AD2d 973). We would, therefore, reverse the order, grant the motion, and dismiss the complaint as against this defendant.